DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 2/21/2020, 5/25/2020, 10/2/2020, and 7/18/2021 are being considered by the examiner.

Terminal Disclaimer
	Examiner acknowledges the filing and acceptance of the Terminal Disclaimer of 2/25/2020 which obviates any Non-Statutory Double Patenting Rejection(s) of US Patent No. 8528888.

Claim Objections
Claims 1, 6, 7, and 11 are objected to because of the following informalities:  
Claims 1 and 7 each recite the limitations “the first side wall rotational stops the first clamping hammer” and “the second side wall rotational stops the second clamping hammer” which are awkward.  Consider revising, such as replacing “rotational” with “rotationally” or stating the side wall “provides a rotational stop for” the clamping hammer.
Claims 6 and 11 each recite the limitation “an abutment located with the interior region” which is awkward.  Consider replacing “with” with -- within --.

Appropriate correction is required.

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Niemetz (DE 102007036206) in view of Hockman (US 20050257434).
	Regarding these claims Niemetz teaches:
1. A clamping assembly, comprising: 
a clamp body (68) being generally U-shaped (clearly seen in Figs), the clamp body includes a top wall (upper horizontal portion of 68), a first side wall (right inner wall abutting 78) and a second side wall 
a first clamping hammer (70) pivotally secured within the top wall (via 80+82) and extending into the interior region with pivoting restricted to within the interior region (structure of Fig 4 clearly shows these limitations); and 
a first adjustment screw (74) extending through the first side wall to selectively engage against the first clamping hammer and causing the first clamping hammer to pivot toward the second side wall, and the first side wall rotational stops the first clamping hammer (the structure disclosed by Fig 4 of Niemetz is capable of carrying out these functions).  
2. The clamping assembly of claim 1, wherein: 
the first clamping hammer being pivotally secured within the top wall proximate to the first side wall (clearly seen in Fig 4).  
3. The clamping assembly of claim 1, wherein: 
the first clamping hammer includes a first portion (lower horizontal portion of 70) positioned within the interior region, the first portion is planarly abutable against the first side wall (the structure of Niemetz Fig 4 would allow for the tip of the lower portion of the “L-shape” to touch the interior side wall as defined above, thereby allowing for a portion of the clamping hammer to abut a portion of the interior side wall in a same plane, i.e. the portions of the clamping hammer which touch the interior side wall would lie in the same plane as the side wall).  
5. The clamping assembly of claim 1, wherein, the first clamping hammer is generally an L-shape, with the L-shape facing toward the second side wall (clearly seen in Fig 4, wherein the intersection of the vertical and horizontal portions of the L-shape point like an arrow tip towards the second side wall).  
6. The clamping assembly of claim 1, wherein, the first clamping hammer includes an abutment (intersection of the vertical and horizontal portions of 70) located with the interior region and facing the second clamping hammer (clearly seen in Fig 4 this intersection points like an arrow tip towards the second side wall).  
7. A clamping assembly, comprising: 
a clamp body (68) being generally U-shaped (clearly seen in Figs), the clamp body includes a top wall (upper horizontal portion of 68), a first side wall (right inner wall abutting 78) and a second side wall (left wall abutting left 32) each extending downwardly from the top wall (clearly seen in Fig 4); 
an interior region bound by the top wall, the first side wall, and the second side wall (clearly seen in Figs there is an interior region bounded by these walls); 

a first adjustment screw (74) extending through the first side wall to selectively engage against the first clamping hammer and causing the first clamping hammer to pivot toward the second side wall, and the first side wall rotational stops the first clamping hammer (the structure disclosed by Fig 4 of Niemetz is capable of carrying out these functions).  
8. The clamping assembly of claim 7, wherein: 
the first clamping hammer includes a first portion (lower horizontal portion of 70) positioned within the interior region, the first portion is planarly abutable against the first side wall (the structure of Niemetz Fig 4 would allow for the tip of the lower portion of the “L-shape” to touch the interior side wall as defined above, thereby allowing for a portion of the clamping hammer to abut a portion of the interior side wall in a same plane, i.e. the portions of the clamping hammer which touch the interior side wall would lie in the same plane as the side wall).  
10. The clamping assembly of claim 7, wherein, the first clamping hammer is generally an L-shape, with the L-shape facing the second side wall (clearly seen in Fig 4, wherein the intersection of the vertical and horizontal portions of the L-shape point like an arrow tip towards the second side wall).  
11. The clamping assembly of claim 7, wherein, the first clamping hammer includes an abutment (intersection of the vertical and horizontal portions of 70) located with the interior region and facing the second clamping hammer (clearly seen in Fig 4 this intersection points like an arrow tip towards the second side wall).  
12. The clamping assembly of claim 7, wherein: 
the clamp body includes a first groove (82); 
the first clamping hammer includes a first cylindrical member (80) that is pivotable within the first groove (is capable of rotating within 82).

	Niemetz does not explicitly teach:
1. a second clamping hammer pivotally secured within the top wall and extending into the interior region with pivoting restricted to within the interior region; and 
a second adjustment screw extending through the second side wall to selectively engage against the second clamping hammer and causing the second clamping hammer to pivot toward the first clamping hammer, and the second side wall rotational stops the second clamping hammer.  
2. the second clamping hammer being pivotally secured to the clamp body within the second side wall proximate to the top wall.  
4. The clamping assembly of claim 3, wherein: 


7. a second clamping hammer pivotally secured within the top wall and extending into the interior region with pivoting restricted to within the interior region; and 
a second adjustment screw extending through the second side wall to selectively engage against the second clamping hammer and causing the second clamping hammer to pivot toward the first clamping hammer, and the second side wall rotational stops the second clamping hammer.  
9. The clamping assembly of claim 8, wherein: 
the second clamping hammer includes a second portion positioned within the interior region, the second portion is planarly abutable against the second side wall.  
12. the clamp body includes a second groove; 
the second clamping hammer includes a second cylindrical member that is pivotable within the second groove.

	Hockman teaches that it is well known to provide clamping assemblies which attach to seams (such as Figs 2&3) wherein the assembly may comprise a generally U-shaped body with a stationary side wall (left wall) and a single clamping hammer (such as 18 in Figs 1-7) or with two clamping hammers (318 and 319; Fig 8) on opposite sides of the interior portion of the clamping body, each clamping hammer provided with at least one adjustment screw which is located through their respective (first or second) side walls (through apertures 38 and 39; Fig 8; ¶ [0033]).  It would have been obvious to one of ordinary skill in the art before the claimed invention to have modified the clamping assembly of Niemetz to incorporate the teachings of Hockman and provide the second side wall be a mirror of the first side which includes a clamping hammer and an adjustment screw located through the second side wall.  Doing so would allow the clamping assembly to accommodate seams of different sizes and configurations because both sides of the clamp would be adjustable.  Note that the structure of the second clamping hammer, second adjustment screw, and second side wall would mirror the first elements of Niemetz and would, therefore, meet the limitations of claims 1, 2, 4, 7, 9, and 12.

bold above are considered functional/intended use language.  The prior art of record need only be capable of these functions/uses in order to meet these limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.  Note also, with Hockman, the L-shaped clamping hammers are oriented with their lower horizontal portions pointed towards the interior centerline of the clamp body.  Suzuki is cited as showing similar structure as the disclosed invention including the L-shaped clamping hammer oriented with its lower horizontal portion pointing towards the interior centerline of the clamp body, such as in Figs 10-12. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723